The conviction is for theft; penalty assessed at confinement in the penitentiary for two years.
The evidence is to the effect that Scott, the alleged injured party, had something over $300.00 about his person. While in the city of Waco he had sexual relations with a negro woman. After concluding the act he noticed that part of his money was missing.
In her confession the appellant stated that Scott said to her "You've got my money." Appellant told him that she did not have it. Scott undertook to take the money away from her and her friends interfered. When the scuffle was over, one of her friends had the money, which they finally divided. Appellant received $150.00, one of her companions received $50.00, another received $10.00 and another received an unknown amount. Upon the trial, appellant gave in substance the following testimony: After they had completed the act of intercourse and were getting up off the bed, Scott said: "Woman, you have got my money." Appellant replied: "I haven't got any money of yours. * * * If you lost it in here you look for it." Appellant said that Scott did not look for the money but began to beat her; that she ran out in the back yard. A negro named "Red" asked Scott what was the trouble and he replied: "This woman has got my money." Appellant said: "I ain't got any money of yours." After scuffling down the street for some time a quantity of money got into the hands of a friend of appellant, after which it was divided in the manner mentioned above.
We fail to perceive any legal questions calling for discussion. Whether appellant took the money from the alleged injured party was a question of fact which was solved against her by the jury.
Appellant sought a suspended sentence which was denied by the jury.
No error having been perceived or pointed out, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.